Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	The following is found defining of scope with respect to the claimed invention with respect to definitions being set forth in the application:
	From [0010]:  “In citations for a group (atomic group) in the present specification, in a case where the group is denoted without specifying whether it is substituted or unsubstituted, the group includes both a group not having a substituent and a group having a substituent. For example, an “alkyl group” which is not denoted about whether it is substituted or unsubstituted includes not only an alkyl group not having a substituent (unsubstituted alkyl group), but also an alkyl group having a substituent (substituted alkyl group).”
From [0010]:  “  In addition, in the present invention, light means actinic rays or radiation.”
In [0014] of the specification, applicants define how to measure the property claimed of the softening point of a resist pattern.  It is noted that this measurement occurs after forming a film of the composition, the subjecting the film to pattern exposure and development. No disclosure is made here to etching the film so patterned before measurement  is made.
In [0097] a “polyether-based compound” is defined as “a compound having two or more ether bonds”.  Claims 5-6 make use of this terminology.

    PNG
    media_image1.png
    111
    787
    media_image1.png
    Greyscale

The following is an examiner’s statement of reasons for allowance:  With respect to allowed claims 1-13, the prior art of record fails to show an actinic ray-sensitive or raidation-sensitive resin composition comprised both Resin (A) with a glass transition temperature of 155 degrees C or higher and a compound (B0 having a glass transition temperature of 155 degrees C or lower and a solvent wherein the solid content of the composition is 20 % mass or more and that the resist pattern formed using said coposition yields a resist pattern having a softening point  of from 130 degrees C to 170 degrees C.  While JP 2009-063824 a disclose compositions which might have components within the range of glass transistion temperatures required, there is no clear evidence that any of the compositions set forth have the required glass transition temperatures or that the patterns formed therefrom have the required softening point as defined by applicants as addressed above in claim interpretation.  Other prior art cited also fail in showing the required limitations set forth by applicants’ invention. In view of the comparisons made by applicants in their specification showing compositions having the required properties yielding applicant’s desired reduction in roughness in the sidewall of a resist pattern while not damaging lithography performances, the teachings of JP 2009-063824 a (translation added of this document), US 2015/0355543 A1 or JP 09-222724 A or US 2013/0330669 A1 are insufficient to make prima facie obvious the combination of properties required of applicants’ composition as claimed  and used in the invention of claims 1-13.  With respect to Fuji et al (US 2011/0081612 A1), the prior art does teach mixing resins in Example 9 of similar structure to 
 The examiner also notes the following with respect to the prior art cited: In re Robertson, 169 F.3d 743, 745, 49 USPQ2d 1949, 1950–51 (Fed. Cir. 1999) (‘‘To establish inherency, the extrinsic evidence ‘‘must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-1331.  The examiner can normally be reached on Monday and Thursday 10 am to 2 pm and 4 pm to 8 pm est Tuesday, Wednesday and Friday 10 am to 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/            Primary Examiner, Art Unit 1737                                                                                                                                                                                            02/18/2021